Title: To James Madison from Thomas Macon, 24 January 1803
From: Macon, Thomas
To: Madison, James


Dear Sir
Somerset 24 Jany 1803
I have been from home for several Weeks, which prevented me from receiving your letter, or answering it untill now. A few days ago, I bought of Mr. Goudge lime to the amount of sixty two pounds ten Shillings, & I have received a letter from Mr. Ross, informing me that you had directed him to pay me a sum of money. The balance I will draw on you for when I go to Frederickg. The death of your sister Hite I suppose you have heard of before this. They are all well at your Mothers she went from hear last week. Mrs. Macon joines me in Affection to you and your Family & I am Dear Sir Your Most Ob St.
Thomas Macon
 

   
   RC (DLC). Docketed by JM.



   
   Letter not found.



   
   This was probably Gideon Gooch, who was employed as a plantation manager at Montpelier while JM was president (James Dinsmore to JM, 20 Apr. 1809, PJM-PSRobert A. Rutland et al., eds., The Papers of James Madison: Presidential Series (3 vols. to date; Charlottesville, Va., 1984—)., 1:127 n. 1).



   
   See Colin and James Ross to JM, 19 Dec. 1802.


